            UNITED STATES COURT OF INTERNATIONAL TRADE

Before: The Honorable Jennifer Choe-Groves, Judge

                                                       )
 SAHA THAI STEEL PIPE PUBLIC                           )
 COMPANY LIMITED,                                      )
                                                       )
                     Plaintiff,                        )
                                                       )
                     v.                                )
 UNITED STATES,                                        )
                                                       )      Court No. 19-00208
                     Defendant,                        )
                                                       )
                     and                               )
                                                       )
 WHEATLAND TUBE COMPANY,                               )
 SOUTHLAND TUBE, INCORPORATED, AND                     )
 INDEPENDENCE TUBE CORPORATION                         )
                                                       )
                     Defendant-Intervenors.            )


             PLAINTIFF’S COMMENTS IN SUPPORT OF REMAND
                      REDETERMINATION RESULTS

      Pursuant to the Court’s December 20, 2020 order, ECF No. 48, and the

Department of Commerce’s (“Commerce”) remand results, ECF No. 53, we submit these

comments in support of the second remand results on behalf of Plaintiff, Saha Thai Steel

Pipe Public Company Limited (“Saha Thai”). The Court’s opinion in slip op. 20-148

directed Commerce to “remove its cost-based particular market situation adjustment and

recalculate the respondents’ weighted-average dumping margins without a particular

market situation adjustment.” Saha Thai Steel Pipe Public Company Limited v. United

States, Consol. Court No. 19-208, Slip Op. 20-148 (CIT Oct. 19, 2020), ECF No. 44.
       In Commerce’s remand it stated that it had recalculated Saha Thai’s “weighted-

average dumping margin without making a cost-based particular market situation

adjustment.” Remand Results at 4, ECF No. 53. As a result, it is Plaintiff’s position that

Commerce’s remand redetermination complies with the Court’s order and should be

sustained.


                                            Respectfully submitted,

                                            /s/ Daniel L. Porter

                                            Daniel L. Porter
                                            Curtis, Mallet-Prevost, Colt & Mosle, LLP
                                            1717 Pennsylvania Ave., NW
                                            Washington, DC 20006
                                            (202) 452-7340
                                            dporter@curtis.com




                                           -2-
